770 F.2d 166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mt. Vernon Nursing Center, Inc., Plaintiff/Counter-Defendant/Appellant,v.Nursing and Convalescent Home Employees Division of Local79, Service Employees International Union,AFL-CIO, Defendant/Counter-Plaintiff/Appellee.
No. 84-1237
United States Court of Appeals, Sixth Circuit.
7/25/85

1
E.D.Mich.

APPEAL DISMISSED
ORDER

2
Upon consideration of the motion of the appellant to dismiss voluntarily the above-styled appeal, pursuant to Rule 42(b), Federal Rules of Appellate Procedure,


3
It is ORDERED that the motion be and hereby is granted, and the appeal is hereby dismissed.